SEARS v. STATE



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:SEARS v. STATE

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




SEARS v. STATE2019 OK CR 8Case Number: RE-2017-1128Decided: 05/16/2019ELIZABETH KAY SEARS, Appellant v. THE STATE OF OKLAHOMA, Appellee.
Cite as: 2019 OK CR 8, __  __


 


SUMMARY OPINION



KUEHN, VICE PRESIDING JUDGE:

¶1 Appellant appeals from the revocation of her suspended sentence in Logan County District Court Case No. CF-2013-295, by the Honorable Louis A. Duel, Associate District Judge.
¶2 On January 14, 2014, Appellant entered a plea of guilty to two counts of Child Neglect, in violation of 21 O.S.2011, § 843.5(C) (Counts 1-2), and one count of Harboring a Fugitive, in violation of 21 O.S.2011, § 440 (Count 4). Appellant was convicted and sentenced to eight years imprisonment for each count, with all but the first three years suspended. On October 3, 2014, Judge Duel modified Appellant's sentence to five years imprisonment for each count, with all five years suspended. The sentences were ordered to be served concurrently.
¶3 On December 29, 2016, the State filed a 2nd Amended Motion to Revoke Suspended Sentence alleging Appellant committed several probation violations including the new crimes of Count 1 -- Second Degree Burglary and Count 2 -- Possession of Paraphernalia as alleged in Logan County District Court Case No. CF-2016-404.
¶4 On January 26, 2017, Appellant appeared before the trial court, represented by counsel, and was arraigned on the application to revoke and entered a plea of not guilty. Appellant requested, and was granted, a continuance and was ordered to reappear on February 23, 2017. The hearing on the motion to revoke in this case was heard on October 25, 2017.1 After hearing the evidence and arguments, Judge Duel revoked Appellant's five-year suspended sentences in full.
¶5 Appellant argues in her first proposition this revocation order should be reversed and dismissed. According to Appellant, no valid waiver of the twenty day hearing requirement occurred within twenty days of her plea of not guilty which she alleges is required pursuant to 22 O.S.Supp.2016, § 991b(A). Specifically, she maintains because the record does not explicitly establish she was informed of the 20-day requirement this motion to revoke must be dismissed.
¶6 Appellant requested and was granted a continuance of her revocation hearing date. This Court held in Grimes "a defendant cannot acquiesce in the delay of a hearing and/or participate in the continuance of a hearing and then claim that he is entitled to relief because the court did not abide by the 20-day time limitation." Grimes v. State, 2011 OK CR 16, ¶ 7, 251 P.3d 749, 753 (citing Yates v. State, 1988 OK CR 179, ¶¶ 2-5, 761 P.2d 878, 879). Appellant does not allege her revocation counsel was ineffective. Revocation counsel is presumed to be competent. See Strickland v. Washington, 466 U.S. 668, 690, 104 S. Ct. 2052, 2066, 80 L. Ed. 2d 674 (1984). As a result, we presume Appellant's revocation counsel was aware of the consequences associated with requesting a continuance in this case. See Grimes, 2011 OK CR 16, ¶¶ 7-8, 251 P.3d at 753.
¶7 In her second proposition of error, Appellant seeks an order clarifying the trial court's revocation order in this case. Appellant argues the trial court's grant of credit for time served incorrectly stated the amount of time Appellant has served. While the State acknowledges the trial court may have misspoke regarding the amount of time to be credited for time served, this issue has not been presented to Judge Duel to allow him to correct any error made before asking this Court to intervene. See Grimes v. State, 2011 OK CR 16, ¶ 21, 251 P.3d 749, 755. In Grimes this Court held "[a]bsent a determination by the District Court, this Court will not assume jurisdiction of an extraordinary writ, especially in a revocation appeal where our review is limited to whether or not the District Court abused its discretion in revoking all or part of a defendant's suspended sentence." Id.
¶8 However, we will no longer require an appellant to file an additional pleading in the trial court to have this claim addressed. Finding no obvious clerical error, this matter is REMANDED to the District Court of Logan County with instructions to address Appellant's request for issuance of an order nunc pro tunc as presented in Proposition II of this appeal. To the extent this opinion is inconsistent with the procedure followed by Grimes and similar cases, Grimes and any other case requiring an appellant to file a separate pleading in the trial court to address this issue are modified to reflect this change in procedure.
DECISION
¶9 The revocation of Appellant's suspended sentence in Logan County District Court Case No. CF-2013-295 is AFFIRMED and REMANDED for proceedings consistent with this opinion. Pursuant to Rule 3.15, Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch.18, App. (2019), the MANDATE is ORDERED issued upon the filing of this decision.


AN APPEAL FROM THE DISTRICT COURT OF LOGAN COUNTY
THE HONORABLE LOUIS A. DUEL, ASSOCIATE DISTRICT JUDGE





APPEARANCES AT REVOCATION


APPEARANCES ON APPEAL




LANE FITZ
			4101 N. CLASSEN BLVD., STE.A
			OKLAHOMA CITY, OK 73118
			COUNSEL FOR DEFENDANT


LISBETH L. MCCARTY
			P. O. BOX 926
			NORMAN, OK 73070
			COUNSEL FOR APPELLANT




EMILY KIRKPATRICK
			ASST. DISTRICT ATTORNEY
			301 E. HARRISON
			GUTHRIE, OK 73044
			COUNSEL FOR STATE


MIKE HUNTER
			OKLA. ATTORNEY GENERAL
			THEODORE M. PEEPER
			ASST. ATTORNEY GENERAL
313 N.W. 21st STREET
			OKLAHOMA CITY, OK 73105
			COUNSEL FOR APPELLEE





OPINION BY: KUEHN, V.P.J.
LEWIS, P.J.: CONCUR
LUMPKIN, J.: CONCUR
HUDSON, J.: CONCUR
ROWLAND, J.: CONCUR


FOOTNOTES

1 Following Appellant's failure to appear and comply with trial court orders, as well as continuances being granted to both parties, this application to revoke was set for hearing on October 25, 2017.




Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Oklahoma Court of Criminal Appeals Cases
 CiteNameLevel
 1988 OK CR 179, 761 P.2d 878, YATES v. STATEDiscussed
 2011 OK CR 16, 251 P.3d 749, GRIMES v. STATEDiscussed at Length
Title 21. Crimes and Punishments
 CiteNameLevel
 21 Ohio St. 843.5, Abuse, Neglect, Exploitation, or Sexual Abuse of Child - PenaltiesCited
 21 Ohio St. 440, Harboring a Fugitive - Penalty - Aiding a Sex Offender - PenaltyCited
Title 22. Criminal Procedure
 CiteNameLevel
 22 Ohio St. 991b, Revocation in Whole or in Part of Suspended Sentence - Hearing - ReviewCited


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA